United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         March 12, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-50757
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LOUIS ZENO LAWRENCE, also known as
Lewis Zeno Lawrence,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-97-CR-004-3-SS
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Louis Zeno Lawrence, federal prisoner # 45605-080, appeals

his resentencing for his convictions for possession of marijuana

with intent to distribute and for conspiracy to commit money

laundering.    Lawrence was originally sentenced to concurrent

terms of 292 and 240 months, respectively.   In conjunction with a

28 U.S.C. § 2255 motion filed by Lawrence, the district court

altered Lawrence’s sentence in light of Apprendi v. New Jersey,

530 U.S. 466 (2000), and sentenced Lawrence to consecutive terms

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-50757
                                   -2-

of 240 months for the money laundering offense and 52 months for

the drug offense.   On appeal, this court concluded that Apprendi

was not retroactively applicable to cases on collateral review,

vacated Lawrence’s sentence, and ordered that Lawrence be

resentenced to his original sentence.

     Lawrence, who is proceeding pro se on appeal, raises

numerous challenges to his indictment, his guilty plea, and his

sentence.   “The only issues on remand properly before the

district court are those issues arising out of the correction of

the sentence ordered by this court.”     United States v. Marmolejo,

139 F.3d 528, 531 (5th Cir. 1998).     Because Lawrence could have

raised these issues in his direct appeal in 1997, he may not

present them now.   See id.

     Lawrence also contends that the district court wrongly

resentenced him in absentia.     The mandate of this court

specifically required the district court to reimpose Lawrence’s

original sentence, at which time he was present and had an

opportunity for allocution.     Therefore, the sentence received by

Lawrence was not a “new” sentence requiring his presence.     Cf.

United States v. Patterson, 42 F.3d 246, 248 (5th Cir. 1994).

Consequently, the judgment of the district court is AFFIRMED.

     The Government’s motion to seal its appellate brief is

GRANTED.